
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10-hh


SEVENTH AMENDMENT TO
PARTICIPATION AGREEMENT

        THIS SEVENTH AMENDMENT TO PARTICIPATION AGREEMENT, dated as of July 31,
2002 (this "Amendment"), amends the Participation Agreement, dated as of
October 22, 1999, by and among ADC Telecommunications, Inc., a Minnesota
corporation ("ADC" or "Lessee"), as Lessee; Lease Plan North America, Inc., not
in its individual capacity, except as expressly stated therein, but solely as
Agent Lessor for the Participants (the "Agent Lessor"); the Persons named on
Schedule I thereto, as Participants; and ABN AMRO Bank N.V., as Administrative
Agent, as amended by (A) the First Amendment to Participation Agreement, dated
as of January 29, 2001 (the "First Amendment"), (B) the Second Amendment to
Participation Agreement, dated as of August 24, 2001 (the "Second Amendment"),
(C) the Third Amendment to the Participation Agreement and Lease, dated as of
October 31, 2001 (the "Third Amendment"), (D) the Fourth Amendment to the
Participation Agreement and Lease, dated as of December 11, 2001 (the "Fourth
Amendment"), (E) the Fifth Amendment to the Participation Agreement and Lease,
dated as of December 31, 2001 (the "Fifth Amendment") and (F) the Sixth
Amendment to the Participation Agreement, dated as of April 18, 2002 (the "Sixth
Amendment") (as so amended by the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, the Fifth Amendment and the Sixth
Amendment, the "Existing Participation Agreement"). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings
assigned thereto in Appendix 1 to the Participation Agreement.

        WHEREAS, the parties hereto have entered into the Existing Participation
Agreement and the other Operative Documents to fund the Construction of the
Financed Improvements on the Land;

        WHEREAS, prior to the date of this Amendment, the Put Event and Base
Term Commencement Date have occurred;

        WHEREAS, the parties hereto desire to amend the Existing Participation
Agreement as hereinafter set forth;

        NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the parties hereto agree as follows:

        SECTION 1.    AMENDMENTS.    Effective as of the date hereof and subject
to the satisfaction of the conditions precedent set forth in Section 2, the
Existing Participation Agreement shall be amended in accordance with Sections
1.1 and 1.2.

        SECTION 1.1    Article XVI is hereby amended by adding a new
Section 16.13 as follows:

SECTION 16.13    Increase in Margin.    In the event any Collateralized Lease
Transaction, including without limitation any new Collateralized Lease
Transaction or an amendment to an existing Collateralized Lease Transaction,
provides to any Person, other than the Tranche A4 Basic Rent currently paid by
the Tranche A4 Participant, interest, margin or other pricing (the "Other
Pricing") which, in the aggregate, is higher than the interest or yield
component of Basic Rent paid under the Operative Documents, Lessee shall
promptly notify Agent Lessor of the Other Pricing and promptly enter into an
amendment to the Operative Documents in form and substance reasonably
satisfactory to Agent Lessor and the Participants such that Basic Rent paid to
the Participants shall be equal to the Other Pricing. Any such amendment to the
Operative Documents shall be effective and Basic Rent shall begin to accrue at a
rate equal to the Other Pricing as of the date the Other Pricing under the
applicable Collateralized Lease Transaction was first effective.

--------------------------------------------------------------------------------

        SECTION 1.2    Definitions.

        (a)  The definition of "Applicable Tranche A2 Margin" appearing in
Appendix 1 to the Participation Agreement is hereby amended by deleting the
reference to "375 basis points" and replacing it with the reference to "75 basis
points".

        (b)  The definition of "Applicable Tranche A3 Margin" appearing in
Appendix 1 to the Participation Agreement is hereby amended by deleting the
reference to "385 basis points" and replacing it with the reference to "75 basis
points".

        (c)  The definition of "Applicable Tranche B Margin" appearing in
Appendix 1 to the Participation Agreement is hereby amended by deleting the
reference to "400 basis points" and replacing it with the reference to "75 basis
points".

        (d)  The definition of "Applicable Tranche C Margin" appearing in
Appendix 1 to the Participation Agreement is hereby amended by deleting the
reference to "500 basis points" and replacing it with the reference to "75 basis
points".

        (e)  Appendix I to the Participation Agreement is hereby amended by
adding thereto the following new term in proper alphabetical order:

"Collateralized Lease Transaction" means (i) the Existing Synthetic Leases and
(ii) any other Synthetic Leases or Capital Leases entered into by Lessee or any
of its Affiliates, (a) having aggregate principal amounts or commitments or
lease balances, as applicable (including all funded amounts, undrawn committed
or available amounts and amounts owing to all creditors or lessors under any
combined or syndicated credit arrangement) of $5,000,000 or more (the "Principal
Obligations") and (b) for which at least 85% of the Principal Obligations are or
when funded are required to be collateralized with either cash or marketable
securities, including without limitation direct obligations issued or
unconditionally guaranteed by the United States Government or any agency
thereof.

        SECTION 2.    CONDITIONS PRECEDENT.    This Amendment shall become
effective as of July 31, 2002 upon the satisfaction of each of the following
conditions precedent:

        (a)  The Agent Lessor shall have received this Amendment duly executed
by each of the parties hereto.

        (b)  Legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to each of the Participants and the Agent Lessor
and their respective counsel.

        (c)  The Agent Lessor shall have received evidence reasonably
satisfactory to it that the Master Lease Agreement (the "GECC Lease"), dated as
of July 31, 2002, between ADC 2000 Trust, as lessor and the Lessee, as lessee
and, if applicable, the related operative documents have been amended so that
debt and equity component of rent under such GECC Lease accrues interest or
yield, as applicable, at a rate not exceeding 75 basis points over the
applicable LIBOR rate set forth therein.

        SECTION 3.    REPRESENTATIONS AND WARRANTIES.    In order to induce the
Participants and the Agent Lessor to execute and deliver this Amendment, Lessee
hereby represents to each of the Participants and the Agent Lessor that, as of
the date hereof,

        (a)  the execution, delivery and performance of this Amendment has been
duly authorized;

        (b)  the person executing this Amendment has been duly authorized to act
on its behalf;

2

--------------------------------------------------------------------------------




        (c)  this Amendment constitutes its legal, valid, binding and
enforceable agreement, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws or equitable principles
relating to or limiting the rights of creditors generally;

        (d)  its entry into this Amendment will not violate any law, rule or
regulation or constitute a default under any material agreement by which it is
bound or by which any of its assets are affected;

        (e)  the representations and warranties set forth in Section 7.2 of the
Existing Participation Agreement are and shall be and remain true and correct;

        (f)    it is in full compliance with all of the terms and conditions of
each Operative Document and this Amendment; and

        (g)  no Default or Event of Default has occurred and is continuing or
shall result after giving effect to this Amendment.

        SECTION 4.    MISCELLANEOUS.

        SECTION 4.1    Continuing Effectiveness, etc.    This Amendment shall be
deemed to be an amendment to the Existing Participation Agreement, and the
Existing Participation Agreement, as amended hereby, and each other Operative
Document, shall remain in full force and effect and are hereby ratified,
approved and confirmed in each and every respect. On and after the date hereof,
all references to the "Participation Agreement" in the Operative Documents or in
any other document, instrument, certificate, agreement, opinion or writing shall
be deemed to refer to the Existing Participation Agreement, as the case may be,
as amended hereby. Except as expressly set forth herein, the execution, delivery
and effectiveness of this Amendment shall not operate as an amendment,
modification or waiver of any provision of, or any right, power or remedy of any
party hereto under, any Operative Document.

        SECTION 4.2    Severability.    Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

        SECTION 4.3    Headings.    The various headings of this Amendment are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Amendment or any provisions hereof.

        SECTION 4.4    Execution in Counterparts.    This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement.

        SECTION 4.5    Governing Law.    THIS AMENDMENT SHALL IN ALL RESPECTS BE
GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK AS TO ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES, EXCEPT TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS
LAW. This Amendment constitutes the entire understanding among the parties
hereto with respect to the subject matter hereof and supersedes any prior
agreement, written or oral, with respect thereto.

        SECTION 4.6    Successors and Assigns.    This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

        SECTION 4.7    Fees and Expenses.    Lessee agrees to pay on demand all
costs and expenses of or incurred by each of the other parties hereto in
connection with the negotiation, preparation,

3

--------------------------------------------------------------------------------




execution and delivery of this Amendment and the agreements and covenants
contemplated herein, including the reasonable fees and expenses of counsel for
the Agent Lessor.

[signature pages follow]

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

    ADC TELECOMMUNICATIONS, INC., as Lessee
 
 
 
 
      By:   /s/ GOKUL V. HEMMADY

--------------------------------------------------------------------------------

    Name:   Gokul V. Hemmady     Title:   Vice President, Treasurer

    LEASE PLAN NORTH AMERICA, INC., not in its individual capacity, except as
expressly stated in the Participation Agreement, but solely as Agent Lessor
 
 
 
 
      By:   /s/ BLAKE J. LACHER

--------------------------------------------------------------------------------

    Name:   Blake J. Lacher     Title:   Vice President

    ABN AMRO BANK N.V., as Administrative Agent and as a Participant
 
 
 
 
      By:   /s/ RUBA ABOZIR

--------------------------------------------------------------------------------

    Name:   Ruba Abozir     Title:   Vice President
 
 
 
 
      By:   /s/ BLAKE J. LACHER

--------------------------------------------------------------------------------

    Name:   Blake J. Lacher     Title:   Vice President

    GENERAL ELECTRIC CAPITAL CORPORATION, as a Participant
 
 
 
 
      By:   /s/ ROSALIA AGRESTI

--------------------------------------------------------------------------------

    Name:   Rosalia Agresti     Title:   Senior Risk Manager

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10-hh

